DETAILED ACTION
Finality of Previous Action Withdrawn
	The Final Rejection mailed 1/05/2022 erroneously left off the rejection of claims 12 and 13. As such, the Finality of the previous Office Action is withdrawn and Applicant’s period for response is reset to the mailing date of this action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 5, 7-10, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2016/0027893 A1) in view of Kimura et al. (US 6,626,994 B1).
Regarding claim 1, Kwon discloses a method of manufacturing a semiconductor structure, comprising:
depositing a silicon layer (“disposable gate material layer” made of “silicon” in ¶ 0034 of Kwon) over a substrate (10 in Fig. 1),
removing a portion of the silicon layer to form a gate stack (51A in Fig. 1), and
removing the gate stack (see Fig. 3), wherein removing the gate stack comprises removing the entirety of the silicon layer.
Kwon does not disclose performing a hydrogen treatment on the gate stack, wherein the hydrogen treatment is configured to induce a migration of silicon atoms.

Regarding claim 2, Kimura et al. further disclose that performing said hydrogen treatment involves raising a chamber temperature to a temperature ranging from about 400 degrees Celsius to about 1200 degrees Celsius (Col. 8, Line 12).
Regarding claim 5, Kwon does not disclose the specific crystalline structure of the silicon layer to determine if it is single crystalline silicon, polysilicon, or amorphous silicon. However, it would have been obvious to one having ordinary skill in the art at the time of filing to form the silicon layer as either amorphous or polycrystalline as those forms have a benefit over single crystalline silicon in that they are cheaper.
Regarding claim 7, in the hydrogen treatment method of Kimura et al., the silicon surfaces (corresponding to the gate stack of Kwon) are exposed to hydrogen (Col. 8, Line 12 of Kimura).
Regarding claim 8, Kwon further discloses form a stop layer (52 in Fig. 2; ¶ 0037) over the silicon layer; and
depositing a hard mask layer (70) over the stop layer.
Regarding claim 9, Kwon further discloses forming spacers (52 in Fig. 2) along sidewalls of the gate stack;
depositing an inter-layer dielectric (70; ¶ 0040) over the gate stack, the spacers and the substrate;

filling the opening with a dielectric material (60L in Fig. 4) and a metallic material (62L in Fig. 5).
Regarding claim 10, Kwon further discloses adding germanium atoms during the depositing operation (¶ 0034).
Regarding claim 21, Kwon discloses a method of manufacturing a semiconductor structure, comprising:
depositing a silicon layer (“disposable gate material layer” made of “silicon” in ¶ 0034 of Kwon) over a substrate (10 in Fig. 1),
removing a portion of the silicon layer to form a gate stack (51A in Fig. 1), 
forming spacers (52 in Fig. 2) along sidewalls of the gate stack, and
removing the entirety of the silicon layer in the gate stack to define an opening between the spacers (see Fig. 3).
Kwon does not disclose performing a hydrogen treatment on the gate stack, wherein the hydrogen treatment is configured to induce a migration of silicon atoms.
Kwon does not disclose performing a hydrogen treatment on the gate stack, wherein the hydrogen treatment is configured to reduce voids in the gate stack.
However, it is known in the art to use hydrogen treatments on exposed silicon layers to induce a migration of silicon atoms (Col. 8, Lines 8-25 of Kimura et al.). There is a benefit to performing such a hydrogen treatment as it smooths undesirable voids in the surface of silicon layers (Col. 8, Lines 8-25). It would have been obvious to one having ordinary skill in the art at the time of filing to use a hydrogen treatment as disclosed by Kimura et al. on the gate stack of Kwon in order to achieve the benefit of reducing voids in the gate stack. It would have further been obvious to perform this step prior to the spacers being formed so as to treat more surface area of the gate stack.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. and Kimura et al. as applied to claim 1 above, and further in view of Kim et al. (US 2014/0024214 A1). 	Regarding claim 3, Kimura et al. do not disclose the specific pressure under which the hydrogen treatment is performed. However, it is known in the art to perform hydrogen treatments for the migration of silicon under pressures within the claimed range (¶ 0049 of Kim et al.). There is a benefit to using such a pressure as one having ordinary skill in the art would expect the pressures disclosed by Kim et al. to satisfy the requirements for silicon migration whereas pressures outside the range disclosed by Kim et al. have a risk of being insufficient to cause silicon migration. It would have been obvious to one having ordinary skill in the art at the time of filing to use the pressures disclosed by Kim et al. and falling within the range claimed by Applicant in the hydrogen treatment method of the combination for this benefit.

 Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. and Kimura et al. as applied to claim 1 above, and further in view of Kim et al. (US 2017/0033013 A1).
Regarding claim 4, Kimura et al. do not disclose the specific amount of time for which the hydrogen treatment is performed. However, it is known in the art to perform hydrogen treatments for the migration of silicon for a duration falling within the claim range (¶¶ 0141-0142 of Kim et al.). There is a benefit to using such a time as one having ordinary skill in the art would expect the times disclosed by Kim et al. to satisfy the requirements for silicon migration whereas times outside the range disclosed by Kim et al. have a risk of being insufficient to cause silicon migration. It would have been obvious to one having ordinary skill in the art at the time of filing to use the times disclosed by Kim et al. and falling within the range claimed by Applicant in the hydrogen treatment method of the combination for this benefit.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. in view of Kimura et al. (US 6,626,994 B1) as applied to claim 1, above, and further in view of Habuka (US 5,868,833).
Regarding claim 6, Kimura et al. disclose that the atmosphere of the hydrogen treatment uses a ratio of argon to hydrogen of 3:1 (Col. 8, Lines 62). Kimura et al. do not disclose how this ratio is defined (i.e., stoichiometric, mass, etc.). However, hydrogen gas ratios in an Application from the same Assignee as Kimura et al. (Shin-Etsu Handotai Co., Ltd.) clarify that supplied gas ratios of one gas to hydrogen gas is in reference to the relative molar concentrations (Col.3, Lines 11—16 of Habuka). Using the an application from the same assignee as Kimura et al. to determine how to qualify the relative ratio of supplied gases is beneficial in that it increases the likelihood that the specific qualification is the one intended by Kimura et al. It would have been obvious to one having ordinary skill in the art to qualify a 3:1 argon to hydrogen ratio as the ratio of molar concentrations for this benefit. In such a method, the concentration of hydrogen in the overall argon/hydrogen mixture is about 1% (using an atomic mass of argon equal to 39.949u and an atomic mass of hydrogen equal to 1.00784u).

Claims 11 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2016/0027893 A1) in view of Chan et al. (US 9,852, 938 B1), Kimura et al. (US 6,626,994 B1) and Meng (US 2014/0011303 A1).
Regarding claim 11, Kwon discloses a method of manufacturing a semiconductor integrated circuit, comprising:
forming a dielectric layer (“gate dielectric layer” in ¶ 0034 of Kwon) over a fin structure (portion between 20’s beneath 50A in Fig. 1);
depositing a silicon layer over the dielectric layer (“disposable gate material layer” made of “silicon” in ¶ 0034 of Kwon);

removing the first stack structure (see Fig. 3) wherein removing the first stack structure comprises removing the entirety of the silicon layer.
Kwon discloses lithographically patterning the silicon layer (¶ 0035) but does not explicitly disclose that the lithographic patterning comprises a hard mask. However, it is well known in the art to lithographically pattern layers by depositing a hard mask layer and patterning said hard mask layer (Col. 4, Lines 32-47 of Chan). There is a benefit to using such a hard mask to pattern the silicon layer in that a hard mask will protect edges of the gate stack during the etching process. It would have been obvious to one having ordinary skill in the art at the time of filing to deposit a hard mask layer over the silicon layer of Kwon and pattern the hard mask layer for this benefit.
Kwon does not disclose performing a hydrogen treatment on the stack structures, wherein the hydrogen treatment includes an annealing process or a plasma process.
	However, it is known in the art to use annealing hydrogen treatments on exposed silicon layers to induce a migration of silicon atoms (Col. 8, Lines 8-25 of Kimura et al.). There is a benefit to performing such a hydrogen treatment as it smooths undesirable voids in the surface of silicon layers (Col. 8, Lines 8-25). It would have been obvious to one having ordinary skill in the art at the time of filing to use a hydrogen treatment as disclosed by Kimura et al. on the gate stack of Nakagawa et al. in order to achieve this benefit.
Kwon does not disclose the specific type of silicon used to determine if it is amorphous silicon. However, it is known in the art that amorphous silicon can be used in gate stack structures (claim 3 of Meng). It would have been obvious to one having ordinary skill in the art at the time of filing to substitute amorphous silicon as disclosed by Meng for the silicon of Kwon as it has been held to be In re Leshin, 125 USPQ 416.
Regarding claim 14, Kwon further discloses depositing the silicon layer over an isolation feature (20 in Fig. 1); and
removing another portion of the silicon layer and another portion of the dielectric layer to form a third stack structure (50C and 51C in Fig. 1).
Regarding claim 15, Kwon further discloses forming spacers (52 in Fig. 2) along sidewalls of the first stack structure and the second stack structure; and
forming source/drain features (16A) at opposite sides of the first stack structure (left and right sides), wherein opposite sides of the second stack structure (top and bottom sides) and opposite sides of the third stack structure (top and bottom sides) are free of source/drain features.
Regarding claim 16, Kwon further discloses forming an etch stop layer (52 in Fig. 2; ¶ 0037) over the first stack structure, source/drain features (16A), the second stack structure and the third stack structure;
depositing an inter-layer dielectric (70 in Fig. 2) over the etch stop layer; and
planarizing the dielectric layer (¶ 0040).
Regarding claim 17, Kwon further discloses removing the first stack structure from the ILD to form a first opening (see Fig. 3); and
filling the first opening with a dielectric layer (60L in Fig. 4) and a conductive layer (62L in Fig. 5).
Regarding claim 18, Kwon further discloses removing the second stack structure from the ILD to form a second opening (see Fig. 3); and
filling the second opening with a dielectric layer (60L in Fig. 4) and a conductive layer (62L in Fig. 5).
Regarding claim 19, Kwon further discloses removing the third stack structure from the ILD to form a third opening (see Fig. 3); and
filling the third opening with a dielectric layer (60L in Fig. 4) and a conductive layer (62L in Fig. 5).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon, Chan, Kimura, and Meng as Applied to claim 11 above, and further in view of Kim et al. (US 2017/0033013 A1).
Regarding claim 12, Kimura et al. disclose that the hydrogen treatment is a hydrogen thermal annealing treatment performed at a temperature falling within the claimed range (Col. 8, Line 12). Kimura et al. do not disclose the specific amount of time for which the hydrogen treatment is performed. However, it is known in the art to perform hydrogen treatments for the migration of silicon for a duration falling within the claim range (¶¶ 0141-0142 of Kim et al.). There is a benefit to using such a time as one having ordinary skill in the art would expect the times disclosed by Kim et al. to satisfy the requirements for silicon migration whereas times outside the range disclosed by Kim et al. have a risk of being insufficient to cause silicon migration. It would have been obvious to one having ordinary skill in the art at the time of the invention to use the times disclosed by Kim et al. and falling within the range claimed by Applicant in the hydrogen treatment method of the combination for this benefit.

Claims 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2016/0027893 A1) in view of Chan et al. (US 9,852, 938 B1), Tsai et al. (US 5,688,719), and Meng (US 2014/0011303 A1).
Regarding claim 11, Kwon discloses a method of manufacturing a semiconductor integrated circuit, comprising:

depositing a silicon layer over the dielectric layer (“disposable gate material layer” made of “silicon” in ¶ 0034 of Kwon);
removing a portion of the silicon layer and a portion of the dielectric layer to form a first stack (50A and 51A) and a second stack (51B and 50B); and
removing the first stack structure (see Fig. 3) wherein removing the first stack structure comprises removing the entirety of the silicon layer.
Kwon discloses lithographically patterning the silicon layer (¶ 0035) but does not explicitly disclose that the lithographic patterning comprises a hard mask. However, it is well known in the art to lithographically pattern layers by depositing a hard mask layer and patterning said hard mask layer (Col. 4, Lines 32-47 of Chan). There is a benefit to using such a hard mask to pattern the silicon layer in that a hard mask will protect edges of the gate stack during the etching process. It would have been obvious to one having ordinary skill in the art at the time of filing to deposit a hard mask layer over the silicon layer of Kwon and pattern the hard mask layer for this benefit.
Kwon does not disclose performing a hydrogen treatment on the stack structures, wherein the hydrogen treatment includes an annealing process or a plasma process.
	However, it is known in the art to use hydrogen plasma processes to harden semiconductor layers in stack structure devices (Col. 8, Lines 17-29 of Tsai et al.). There is a benefit to using such a hydrogen plasma process in that a hardened semiconductor layer is more durable and therefore less prone to damage. It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Kwon et al. to include a hydrogen plasma process as disclosed by Tsai et al. on the stack structures of Kwon et al. in order to achieve this benefit.
In re Leshin, 125 USPQ 416.
Regarding claim 13, Tsai et al. further disclose that the hydrogen plasma treatment process is performed at a radio frequency (RF) power with a wattage within the claimed range for a duration within the claimed range (Col. 8, Lines 17-29).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 


/C.A.C/               Examiner, Art Unit 2815         

/HERVE-LOUIS Y ASSOUMAN/               Examiner, Art Unit 2826